TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00347-CV



                                         Y. A., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GM-20-002618, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Y. A. filed his notice of appeal on June 6, 2022. The appellate record

was complete on July 18, 2022, making appellant’s brief due on August 8, 2022. On August 2,

2022, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions.   In this instance, we will grant the motion and order Brian McGiverin to file

appellant’s brief no later than August 29, 2022. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.

               It is ordered on August 16, 2022.



Before Chief Justice Byrne, Justices Triana and Smith